UNITED STATES DISTRICT COURT DISTRICT OF COLORADO
Timothy DiPirro ‘
Plaintiff, Court File Number
20-cv-01468-RM
Mo:
AFFIDAVIT OF SERVICE
Vail Resorts, Inc., et al.
Defendants,

 

State of Colorado 3s
County of Denver

I, paulo tepirall , state that on

Mame of Server)

May 27 27 /2020 at IZ: 38 fo™ , I served the:
(Date of Service) (Time oe Service)

Summons & Complaint; Civil Cover Sheet
upon: Vail Resorts, Inc.
therein named, personally at: Corporation Service Company
1900 West Littleton Boulevard
Littleton, CO 80120

by handing to and leaving with:

Oo/e 6tondeY’ ~ Service of Process Specialist

(Name of the Person with whom the documents were left)

at Corporation Service Company, the Registered Agent for Vail Resorts, Inc. expressly
authorized to accept service of process for same, a true and correct copy Lherert,

I declare under penalty of perjury that this information is true.

nates: S _/ 27 so000 Abpnull

(Sighatire GF perver)

Lug hoon th

(Printed Name of Server)

 

* Service was completed by an independent contractor retained by Metro Legal Services, Inc.

A METRO? LEGAL

legal support specialists since 1969

Serial # GUSGL 239838 1360
330 2nd Avenue South, Suite 150

« = Minneapolis, MN 55401
Res BOe boos (800) 488-8994

wt< www.metrolegal.com
